ON MOTION FOR CLARIFICATION

PER CURIAM.
We grant appellant’s motion for clarification, withdraw our opinion filed on October 28, 1998 and substitute the following opinion.
We reverse and remand the summary denial of appellant’s Rule 3.850 motion for an evidentiary hearing on one ground, only, counsel’s alleged failure to object to audio tapes of statements being given the jury during deliberations. We affirm the denial on the remaining grounds.
KLEIN and TAYLOR, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.